Name: 95/369/EC: Commission Decision of 7 September 1995 amending Decision 94/1076/EC on the clearance of the accounts presented by Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  accounting
 Date Published: 1995-09-16

 Avis juridique important|31995D036995/369/EC: Commission Decision of 7 September 1995 amending Decision 94/1076/EC on the clearance of the accounts presented by Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Italian text is authentic) Official Journal L 220 , 16/09/1995 P. 0018 - 0018COMMISSION DECISION of 7 September 1995 amending Decision 94/1076/EC on the clearance of the accounts presented by Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Italian text is authentic) (95/369/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5 (2) thereof, Whereas Article 2 of Decision 94/1076/EC (3), provides that certain amounts to be paid by Italy must be taken into accounts as part of the expenditure of the EAGGF, Guarantee Section for the month of October 1995, 1996, 1997 and 1998; Whereas the amounts to be paid in this respect may be greater than the advances paid for the abovementioned accounting months, and in those circumstances could not be fully paid by the deadlines agreed in the common conclusions of the Commission and the Council of 21 October 1994; whereas provision should therefore be made for a part of the amounts to be paid to be taken into account of as expenditure for the month of September in the years concerned if necessary; After consulting the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 The indents referred to in Article 2 of Decision 94/1076/EC with regard to Italy are hereby replaced by the following indents: '- September and October 1995: Lit 106 585 718 400 - September and October 1996: Lit 106 585 718 400 - September and October 1997: Lit 106 585 718 400 - September and October 1998: Lit 106 585 718 400`. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 September 1995. For the Commission Franz FISCHLER Member of the Commission